Citation Nr: 0101509	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for status post 
surgical removal of a meningioma (brain tumor).  

2.  Entitlement to service connection for a lung disability, 
including as due to tobacco use and/or nicotine dependence 
during service.  

3.  Entitlement to service connection for a cardiovascular 
disability, including as due to tobacco use and/or nicotine 
dependence during service.  

4.  Entitlement to service connection for cellulitis and/or 
degenerative joint disease of the right thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
April 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1999 the veteran requested a hearing before a 
Hearing Officer.  

In his May 1999 substantive appeal, the veteran requested a 
Board hearing at the RO.  

In September 1999 the veteran clarified that he did not want 
a hearing before the Board.  He specified that he wanted a 
local hearing.  



In September 1999 the veteran's representative reported that 
the veteran had elected not to have a hearing.  

There do not appear to be any regulations specifically 
discussing the withdrawal of local hearing requests.  
However, the regulations pertaining to requests for Board 
hearings state that representatives may not withdraw a 
hearing request without the consent of the veteran.  See 
20.704(e).  

While the representative has indicated the veteran's intent 
to withdraw his hearing request, there is no documentation 
from the veteran indicating his desire to withdraw his local 
hearing request.  To the contrary, the veteran has 
specifically indicated that he still wants a local RO 
hearing.  He has only indicated that he does not want a Board 
hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled to appear 
at a personal hearing before a Hearing 
Officer sitting at the RO.  Notice should 
be sent to the veteran and his service 
representative.  

The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


